EXHIBIT 10.1

 

  * Confidential Treatment has been requested for the marked portions of this
exhibit pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

SECOND AMENDMENT TO PATENT LICENSE AGREEMENT

between

STC.UNM and ONCOTHYREON INC.

THIS SECOND AMENDMENT TO PATENT LICENSE AGREEMENT (“Second Amendment”) is made
effective as of September 15, 2015 (the “Second Amendment Effective Date”) by
and between STC.UNM (hereinafter referred to as “STC”), a New Mexico nonprofit
corporation, with its principal office at 801 University Boulevard SE, Suite
101, Albuquerque, New Mexico 87106, and ONCOTHYREON INC. (hereinafter referred
to as “Oncothyreon” or “LICENSEE”), a Delaware corporation with a principal
office at 2601 Fourth Avenue, Suite 500, Seattle, WA 98121. As of the Second
Amendment Effective Date, in consideration of the mutual covenants and promises
herein contained, the parties agree as follows:

1. Background of Second Amendment. STC and Oncothyreon are parties to a Patent
License Agreement (STC Ref. No. 2013-0170) effective June 30, 2014, as amended
on February 2, 2015 (the “License Agreement”). Oncothyreon wishes to engage
Dr. C. Jeffrey Brinker (“Principal Investigator”) under a separate consulting
agreement to perform certain work related to protocell technology (“Research”).
Principal Investigator is an employee of both the University of New Mexico
(“UNM”) and Sandia corporation (“Sandia”). STC, UNM and Sandia are parties to a
Memorandum of Understanding on Intellectual Property effective August 31, 2006,
as amended by the First Amendment effective August 31, 2011 (collectively,
“MOU”) and a Letter Agreement effective September 4, 2015 (“Letter Agreement”).
In consideration for Oncothyreon funding the Research, the parties wish for
Oncothyreon to have the option to obtain an exclusive license to certain patents
and patent applications arising from the Research, as set forth in more detail
below. Capitalized terms in this Second Amendment, unless defined herein, shall
have the meanings ascribed to such terms in the License Agreement.

2. Amendment of Section 2.10. Section 2.10 of the License Agreement is hereby
amended to read entirely as follows:

The parties agree that all patents or patent applications on any inventions or
discoveries covering or related to protocells that are: (a) owned by STC, and
(1) name the same Inventors as any of the Licensed Patents and (2) are developed
pursuant to the Sponsored Research Agreement by and between the University and
LICENSEE, dated as of July 14, 2014 as amended (the “Sponsored Research
Agreement”); or, (b) name the same Inventors as any of the Licensed Patents
(including, for clarity, Principal Investigator, whether as the sole inventor or
as a co-inventor with other Inventors of the Licensed Patents or with LICENSEE’S
employees or contractors) and cover subject matter conceived and/or reduced to
practice by Principal Investigator in performance of the Research (whether
solely by Principal Investigator or jointly with other Inventors of the Licensed
Patents or LICENSEE’s employees or contractors), to the extent STC is named as,
or otherwise becomes, the commercialization manager pursuant to the MOU and/or
the Letter Agreement for such patents or patent applications referenced in this
subsection (b), shall be added to this Agreement as a Licensed Patent and shall
be subject to the terms and conditions of this Agreement, including the royalty
obligations set out herein,

 

STC & Oncothyreon Second Amendment to Patent License – STC Agreement Ref. No.
2013-0170

     Page 1 of 2   

[*]

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

at LICENSEE’s election without the need for any further action by the parties
upon the payment by LICENSEE to STC of $[*] for each such Licensed Patent
LICENSEE elects to add to this Agreement in accordance with this Section 2.10.
The provisions of subsection (a) above shall apply notwithstanding anything to
the contrary in Section 7(c)(ii) of the Sponsored Research Agreement. Such
payment shall be due within thirty (30) days after LICENSEE’s election to add
the applicable patent or patent application to this Agreement. STC will promptly
notify LICENSEE of any such patent applications. In addition, the parties agree
that to the extent that STC owns any rights under patents and patent
applications claiming any inventions or discoveries covering or related to
protocells but that are not covered by subsections (a) or (b) above, the parties
agree to discuss in good faith adding such patents or patent applications as
Licensed Patents under this Agreement. For clarity, nothing in this Agreement
shall be construed to limit LICENSEE’s joint ownership rights in and to any
invention conceived or reduced to practice by Principal Investigator jointly
with LICENSEE’s employees or contractors, or LICENSEE’s ability to claim or
exploit, without any duty to account, any such joint ownership rights.

3. Ratification. Except as amended hereby, all other terms and conditions of the
License Agreement are ratified and confirmed and remain in full force and
effect.

IN WITNESS WHEREOF, each of the parties has caused this Second Amendment to be
executed by its duly authorized representative on the respective dates entered
below, effective as of the Second Amendment Effective Date.

 

LICENSOR:

STC.UNM

     

LICENSEE

ONCOTHYREON INC.

By:   /s/ Elizabeth J. Kuuttila                     By:   /s/ Scott
Peterson                   Elizabeth J. Kuuttila     Printed Name: Dr. Scott
Peterson   President & CEO     Title: Chief Scientific Officer Date: 9/17/15    
Date: 17 Sept. 2015

*Confidential Treatment Requested.

 

2